DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, and 4–20 is/are pending.
Claim(s) 3 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2022/0267166 A1.

Drawings
The drawings were received on 18 October 2022.  These drawings are acceptable.

Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 10, 111, 15, 16, 19, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1 and 4–11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (CN 110635113 A, hereinafter Deng).
Regarding claim 1, Deng discloses a lithium-ion conductor comprising an inorganic compound comprising:
a chemical composition of Liz-3x+y-zFexOy(OH)1-yCl1-z, where x is greater than 0 and less than 1, y is greater than or equal to 0 and less than or equal 1, and z is greater than or equal to 0 and less than or equal 0.25 (see Li2.9Fe0.05OCl, [0040]); and
x-ray diffraction peaks with a 2θ between about 22.12° and about 24.12°, between about 31.97° and about 33.97°, between about 39.55° and about 41.55°, between about 46.46° and about 48.46°, between about 57.77° and about 59.77°, and between about 68.04° and about 70.04° (FIG. 1, [0040]).
Regarding claim 4, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound comprises an ionic conductivity greater than about 1.0 × 10-4 S/cm at 25 °C (see high lithium ionic or sodium ion conductivity, [0016]).
Regarding claim 5, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound comprises an ionic conductivity greater than about 2.0 × 10-4 S/cm at 40 °C (see high lithium ionic or sodium ion conductivity, [0016]).
Regarding claim 6, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound comprises an ionic conductivity greater than about 5.0 × 10-4 S/cm at 60 °C (see high lithium ionic or sodium ion conductivity, [0016]).
Regarding claim 7, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound comprises an ionic conductivity greater than about 1.0 × 10-3 S/cm at 80 °C (see high lithium ionic or sodium ion conductivity, [0016]).
Regarding claim 8, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound comprises an ionic conductivity greater than about 2.5 × 10-3 S/cm at 100 °C (see high lithium ionic or sodium ion conductivity, [0016]).
Regarding claim 9, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound comprises an ionic conductivity at least one order of magnitude of greater than an ionic conductivity of Li3OC1 (see high lithium ionic or sodium ion conductivity, [0016]).
Regarding claim 10, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound is a positive electrode coating layer (see positive electrode, [0046]).
Regarding claim 11, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound is part of a battery (see anti-perovskite, [0046]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 and 14–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 110635113 A) in view of Takeuchi et al. (US 2020/0266494 A1, hereinafter Takeuchi).
Regarding claim 12, Deng discloses a lithium-ion conductor comprising an inorganic compound comprising:
a chemical composition of Liz-3x+y-zFexOy(OH)1-yCl1-z, where x is greater than 0 and less than 1, y is greater than or equal to 0 and less than or equal 1, and z is greater than or equal to 0 and less than or equal 0.25 (see Li2.9Fe0.05OCl, [0040]); and
x-ray diffraction peaks with a 2θ between about 22.12° and about 24.12°, between about 31.97° and about 33.97°, between about 39.55° and about 41.55°, between about 46.46° and about 48.46°, between about 57.77° and about 59.77°, and between about 68.04° and about 70.04° (FIG. 1, [0040]).
Deng does not explicitly disclose:
wherein the inorganic compound has a thermal decomposition temperature greater than 390 °C.
Takeuchi discloses a lithium-ion conductor comprising an inorganic compound having a thermal decomposition temperature greater than 390 °C to improve interfacial contact (see inorganic solid electrolyte, [0056]). Deng and Takeuchi are analogous art because they are directed to lithium-ion conductors. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the inorganic compound of Deng with the thermal decomposition temperature of Takeuchi in order to improve interfacial contact.
Regarding claim 14, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound comprises at least one of an ionic conductivity greater than about 2.0 × 10-4 S/cm at 40 °C, an ionic conductivity greater than about 5.0 × 10-4 S/cm at 60 °C, an ionic conductivity greater than about 1.0 × 10-3 S/cm at 80 °C, and an ionic conductivity greater than about 2.5 × 10-3 S/cm at 100 °C (see high lithium ionic or sodium ion conductivity, [0016]).
Regarding claim 15, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound is a positive electrode coating layer (see positive electrode, [0046]).
Regarding claim 16, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound is part of a battery (see anti-perovskite, [0046]).
Regarding claim 17, Deng discloses a lithium-ion conductor comprising an inorganic compound comprising:
a chemical composition of Liz-3x+y-zFexOy(OH)1-yCl1-z, where x is greater than 0 and less than 1, y is greater than or equal to 0 and less than or equal 1, and z is greater than or equal to 0 and less than or equal 0.25 (see Li2.9Fe0.05OCl, [0040]); and
x-ray diffraction peaks with a 2θ between about 22.12° and about 24.12°, between about 31.97° and about 33.97°, between about 39.55° and about 41.55°, between about 46.46° and about 48.46°, between about 57.77° and about 59.77°, and between about 68.04° and about 70.04° (FIG. 1, [0040]); and
an ionic conductivity greater than about 1.0 × 10-4 S/cm at 25 °C (see high lithium ionic or sodium ion conductivity, [0016]).
Deng does not explicitly disclose:
wherein the inorganic compound has a thermal decomposition temperature greater than 390 °C.
Takeuchi discloses a lithium-ion conductor comprising an inorganic compound having a thermal decomposition temperature greater than 390 °C to improve interfacial contact (see inorganic solid electrolyte, [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the inorganic compound of Deng with the thermal decomposition temperature of Takeuchi in order to improve interfacial contact.
Regarding claim 19, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound is a positive electrode coating layer (see positive electrode, [0046]).
Regarding claim 20, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound is part of a battery (see anti-perovskite, [0046]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 110635113 A) as applied to claim(s) 1 above, and further in view of Zhu et al. (US 2018/0006306 A1, hereinafter Zhu).
Regarding claim 2, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound further comprises at least one of FeCl3, FeCl3(6H2O), Fe(OH)3, FeO, Fe2O3, Fe3O4, MgCl, MgCl2(4H2O), MgO, CaO, and Ca(OH).
Zhu discloses an inorganic compound further comprises at least one of FeCl3, FeCl3(6H2O), Fe(OH)3, FeO, Fe2O3, Fe3O4, MgCl, MgCl2(4H2O), MgO, CaO, and Ca(OH) (anti-perovskite, [0049]) to reduce the interface stress/strain and improve the battery life (see LiRAP, [0079]). Deng and Zhu are analogous art because they are directed to lithium-ion conductors. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the inorganic compound of Zhu with the FeO of Zhu in order to reduce the interface stress/strain and improve the battery life.

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 110635113 A) in view of Takeuchi (US 2020/0266494 A) as applied to claim(s) 12 and 17 above, and further in view of Zhu (US 2018/0006306 A1).
Regarding claims 13 and  18, Deng discloses all claim limitations set forth above and further discloses a lithium-ion conductor:
wherein the inorganic compound further comprises at least one of FeCl3, FeCl3(6H2O), Fe(OH)3, FeO, Fe2O3, Fe3O4, MgCl, MgCl2(4H2O), MgO, CaO, and Ca(OH).
Zhu discloses an inorganic compound further comprises at least one of FeCl3, FeCl3(6H2O), Fe(OH)3, FeO, Fe2O3, Fe3O4, MgCl, MgCl2(4H2O), MgO, CaO, and Ca(OH) (anti-perovskite, [0049]) to reduce the interface stress/strain and improve the battery life (see LiRAP, [0079]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the inorganic compound of Zhu with the FeO of Zhu in order to reduce the interface stress/strain and improve the battery life.

Double Patenting
Applicants' amendment(s) have overcome the advisory that claim 12 would have been objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725